MEMORANDUM **
Rodrigo Alejandro Morales-Perez appeals from the 70-month sentence imposed upon remand, following his guilty-plea conviction for unlawful reentry of a deported *969alien, in violation of 8 U.S.C. § 1826. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Morales-Perez contends that the district court erred by conducting a limited resentencing hearing upon remand rather than a full resentencing hearing pursuant to this court’s order. We conclude that the district court did not fail to follow this court’s order on remand. The district court conducted a resentencing hearing which included allocution by counsel and at which Morales-Perez was present and afforded an opportunity to address the court. See United States v. Perez, 475 F.3d 1110, 1114 (9th Cir.2007). Because the district court correctly calculated the Guidelines range and took into account the relevant sentencing factors, and because the sentence imposed was not unreasonable, we affirm. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007); United States v. Cantrell, 433 F.3d 1269, 1279-80 (9th Cir.2006); United States v. Plouffe, 445 F.3d 1126, 1131-32 (9th Cir.), cert. denied, 547 U.S. 1158, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.